EXHIBIT 10.1

M&T BANK CORPORATION

SUPPLEMENTAL PENSION PLAN

As Amended December 22nd, 2008, and Restated Effective as of January 1, 2005

ARTICLE I

HISTORY AND PURPOSE

This M&T Bank Corporation Supplemental Pension Plan (the “Supplemental Pension
Plan,” or “Plan”) is maintained by M&T Bank Corporation to provide for the
payment of supplemental retirement benefits to select management and highly
compensated employees of M&T Bank Corporation and certain of its affiliates
whose accrued benefits under the M&T Bank Corporation Pension Plan (the “Pension
Plan”) are subject to certain limitations imposed by Section 401(a)(17) of the
Internal Revenue Code, as amended (the “Code”). The Plan was amended and
restated effective as of January 1, 2005 to bring the Plan into compliance with
the new requirements of Section 409A of the Code. The Company now wishes to
amend and restate the terms of the Plan, effective as of January 1, 2005, to
make additional changes in payment terms and elections consistent with the final
regulations to Section 409A of the Code. The Employers intend and desire that
this Supplemental Pension Plan, together with the other elements of the
Employers’ compensation programs, will attract, retain and motivate eligible
employees.

ARTICLE II

DEFINITIONS

For the purposes of this Supplemental Pension Plan, the following words and
phrases shall have the meanings indicated unless a different meaning is clearly
required by the context. All other terms used herein with initial capital
letters that are not defined below shall have the meanings assigned to them
under the provisions of the Pension Plan unless otherwise specified herein or as
otherwise qualified by the context in which the term is used herein.

 

2.1 “Beneficiary” shall mean (a) with respect to a Participant who dies prior to
commencement of the Participant’s Supplemental Pension Benefit, the
Participant’s Surviving Spouse, and (b) with respect to a Participant who dies
after commencement of the Participant’s Supplemental Pension Benefit, the
survivor annuitant, if any, designated by the Participant.

 

2.2 “Benefit” shall mean a Supplemental Pension Benefit or a Supplemental Death
Benefit.

 

2.3 “Benefit Commencement Date” shall mean (a) in the case of a Participant, the
date on which the Participant receives or begins to receive his Supplemental
Pension Benefit, or (b) in the case of a Surviving Spouse, the date on which the
Surviving Spouse’s Supplemental Death Benefit becomes payable hereunder.

 

2.4 “Committee” shall mean the Committee charged with the administration of this
Supplemental Pension Plan under Article VI hereof.

 

1



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

2.5 “Company” shall mean Manufacturers and Traders Trust Company or any
successor by merger, purchase or otherwise.

 

2.6 “Compensation” shall mean the amount so defined in the Pension Plan, plus
amounts deferred by a Participant under the M&T Bank Corporation Supplemental
Retirement Savings Plan and any other nonqualified deferred compensation plan
maintained by an Employer, calculated without regard to the Compensation
Limitation.

 

2.7 “Compensation Limitation” shall mean the dollar amount of the annual
compensation limitation under Code Section 401(a)(17), as in effect from time to
time and as adjusted as provided therein for any calendar year.

 

2.8 “Disability” or “Disabled” shall mean, with respect to a Participant, a
Participant who is determined (a) to be totally disabled by the federal Social
Security Administration, or (b) to have a “disability” under the applicable
Employer’s long-term disability plan, provided that the definition of the term
“disability” under such long-term disability plan satisfies the requirements for
disability under Section 409A of the Code.

 

2.9 “Earliest Retirement Age” shall mean (a) in the case of a Participant who is
credited with less than 10 years of Vesting Service under the Pension Plan, age
65, or (b) in the case of a Participant who is credited with at least 10 Years
of Vesting Service under the Pension Plan, age 55.

 

2.10 “Employee” shall mean any common law employee of an Employer who is
classified by the Employer as an employee.

 

2.11 “Employer” shall mean M&T Bank Corporation and any affiliate thereof that
has adopted the Pension Plan and is an “Employer” as defined in the Pension
Plan.

 

2.12 “Joint and Survivor Annuity” shall mean a “Joint and Survivor Annuity” as
defined in the Pension Plan, except that the monthly amount of the survivor
annuity shall equal 25%, 50%, 66-2/3%, 75% or 100%, as elected by the
Participant, of the monthly amount of the annuity payable to the Participant.

 

2.13 “Participant” shall mean an Employee who has become a Participant in
accordance with Section 3.2 hereof. The term “Participant” shall also include a
former Employee who had met the foregoing criteria as an Employee and who, at
the time of determination, is receiving a Benefit (or is entitled to receive a
Benefit) hereunder.

 

2.14 “Plan” or “Supplemental Pension Plan” shall mean this M&T Bank Corporation
Supplemental Pension Plan, as the same may be amended from time to time.

 

2.15 “Separation from Service” shall mean a Participant’s separation from
service (within the meaning of Section 409A of the Code) with the Participant’s
Employer and all entities with which the Participant’s Employer would be
considered a single employer under Section 414(b) or (c) of the Code.

 

2



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

2.16 “Supplemental Death Benefit” shall mean an annual annuity payable over the
lifetime of a Surviving Spouse upon the death of a Participant prior to
commencement of the Participant’s Supplemental Pension Benefit.

 

2.17 “Supplemental Pension Benefit” shall mean a benefit determined under the
provisions of Section 4.1 hereof.

 

2.18 “Surviving Spouse” shall mean the spouse (as defined and interpreted under
the Pension Plan) to whom a Participant was married for at least 12 months at
the time of the Participant’s death.

 

2.19 Any terms used herein in the masculine shall be read and construed in the
feminine where they would so apply, and any terms used in the singular shall be
read and construed in the plural if appropriate.

ARTICLE III

ELIGIBILITY; PARTICIPATION; ELECTIONS

 

3.1 Eligibility to Participate. Any Employee who is a member of a select group
of management or highly compensated employees of the Employers, and who is
designated by the Committee as eligible, shall be eligible to participate in
this Supplemental Pension Plan, provided, however, that any such Employee shall
become a Participant hereunder only as provided under Section 3.2 hereof.

 

3.2 Participation. An Employee eligible to participate in the Plan under Section
3.1 hereof shall become a Participant on the date designated by the Committee.
Notwithstanding the foregoing, a Participant shall become eligible for a
Supplemental Pension Benefit only in the event that the Participant is entitled
to receive an accrued benefit under the Pension Plan, and the amount of such
accrued benefit is limited by reason of the Compensation Limitation.

 

3.3 Payment Elections.

 

  (a) Each Participant may, prior to December 31, 2008, make an election under
(c) and (d) below regarding the date and form of payment of his Supplemental
Pension Benefit. Any election under this Section 3.3 shall be made at the time
and in the manner prescribed by the Committee. If a Participant fails to make a
timely election under this Section, the Participant’s Benefit will be paid in
accordance with Section 5.2.

 

  (b) An Employee who first becomes eligible to participate in the Plan under
Section 3.2 shall make an election under (c) and (d) below regarding the date
and form of payment of his Supplemental Pension Benefit. The election shall be
made at the time and in the manner prescribed by the Committee, but shall in no
event be made later than January 31 of the year following the first year the
Employee becomes eligible to participate in the Plan. If a Participant fails to
make a timely election under this Section, the Participant’s Benefit will be
paid in accordance with Section 5.2.

 

3



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

  (c) A Participant shall elect as his Benefit Commencement Date either (i) the
date on which the Participant has a Separation from Service; (ii) the later of
the date on which the Participant (A) attains Earliest Retirement Age, or (B)
has a Separation from Service; or (iii) the later of the date on which the
Participant (A) attains age 65, or (B) has a Separation from Service. A
Participant who has a Separation from Service prior to January 1, 2009, and who
does not begin to receive pension benefits under the Pension Plan before January
1, 2009, may elect as his Benefit Commencement Date, January 1, 2009, or if
later, the date that is six months after the Participant’s Separation from
Service.

 

  (d) A Participant shall elect to have his Supplemental Pension Benefit paid as
either (i) a Single Life Annuity, (ii) a Five-, Ten- or Fifteen-Year Certain
Life Annuity, (iii) a Joint and Survivor Annuity, or (iv) a single lump sum cash
payment.

 

  (e) Subject to Sections 5.3 through 5.6 hereof, a Participant’s elections
under this Section 3.3 shall be irrevocable and may not be changed, except that,
if a Participant elects an annuity form of payment, or is scheduled to receive
his Benefit in the form of a Single Life Annuity under the default provisions of
Section 5.2(a), then prior to his Benefit Commencement Date, to the extent
permitted under Section 409A of the Code, the Participant may revoke his annuity
election and make a new election for a different, Actuarially Equivalent
annuity.

ARTICLE IV

CALCULATION OF SUPPLEMENTAL PENSION BENEFIT; VESTING

 

4.1 Calculation of Supplemental Pension Benefit.

 

  (a) The amount of the Supplemental Pension Benefit to which a Participant is
entitled hereunder shall be the result obtained by subtracting (ii) from (i),
where:

 

  (i) equals the annual benefit (or the lump sum Actuarial Equivalent thereof)
that would have been payable to the Participant under the Pension Plan, as of
the Participant’s Benefit Commencement Date assuming that (A) the Participant
elected to have his accrued benefit under the Pension Plan paid in the same form
of payment elected by the Participant under Article V hereof, (B) such accrued
benefit was not limited by the Compensation Limitation, and (C) such accrued
benefit was calculated using the Participant’s Compensation, as defined herein
but capped at (I) $235,840, for calendar years beginning on and after January 1,
1994, but before January 1, 2006, and (II) $350,000, for calendar years
beginning on and after January 1, 2006, rather than the Participant’s
compensation, as defined in the Pension Plan; and

 

  (ii) equals the annual benefit (or the lump sum Actuarial Equivalent thereof)
that would have been payable to the Participant under the Pension Plan, as of
the Participant’s Benefit Commencement Date, assuming that the Participant
elected to have his accrued benefit thereunder paid in the form of payment
elected by the Participant under Article V hereof.

 

  (b) The Supplemental Pension Benefit payable with respect to a Participant
shall be calculated with the objective that the total amount that the
Participant (and his Beneficiary, if any) should receive under this Supplemental
Pension Plan and the Pension Plan should equal the total amount that would
otherwise have been payable to the Participant (and his Beneficiary, if any)
solely under the Pension Plan, as of the Participant’s Benefit Commencement Date
assuming that the Participant’s accrued benefit thereunder was calculated and
paid in accordance with (a)(i) above.

 

4



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

4.2 Calculation of Supplemental Death Benefit.

 

  (a) If a Participant who is vested in his Supplemental Pension Benefit dies
prior to the payment or commencement of payment thereof, the Participant’s
Surviving Spouse shall receive a Supplemental Death Benefit commencing on the
Surviving Spouse’s Benefit Commencement Date. The amount of the Supplemental
Death Benefit to which a Surviving Spouse is entitled shall be the result
obtained by subtracting (ii) from (i), where:

 

  (i) equals the annual preretirement survivor benefit that would have been
payable to the Surviving Spouse under the Pension Plan, as of the Surviving
Spouse’s Benefit Commencement Date in the form of a Preretirement Survivor
Annuity assuming that (A) the Participant’s accrued benefit under the Pension
Plan was not limited by the Compensation Limitation, and (B) such accrued
benefit was calculated using the Participant’s Compensation, as defined herein
and capped in the manner set forth in Section 4.1 (a)(i) hereof, rather than the
Participant’s compensation, as defined in the Pension Plan; and

 

  (ii) equals the annual preretirement survivor benefit that would have been
payable to the Surviving Spouse under the Pension Plan as of the Surviving
Spouse’s Benefit Commencement Date in the form of a Preretirement Survivor
Annuity.

 

  (b) The Supplemental Death Benefit payable with respect to a Participant’s
Surviving Spouse shall be calculated with the objective that the total amount
the Surviving Spouse should receive under this Supplemental Pension Plan and the
Pension Plan should equal the total amount that would otherwise have been
payable to the Surviving Spouse solely under the Pension Plan, as of the
Surviving Spouse’s Benefit Commencement Date assuming that the Surviving
Spouse’s preretirement survivor benefit thereunder was calculated and paid in
accordance with (a) above.

 

  (c) Notwithstanding any other provision of the Plan, no Supplemental Death
Benefit shall be payable with respect to a Participant who, on the date of the
Participant’s death, is not vested in his Supplemental Pension Benefit or has no
Surviving Spouse.

 

5



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

4.3 No Duplication of Benefits. Notwithstanding any provision of this
Supplemental Pension Plan to the contrary, the Supplemental Pension Benefits
provided under this Article IV shall be determined and coordinated by the
Committee so as to prevent any duplication of benefits under this Plan and the
Pension Plan or under any individual employment or supplemental pension
agreement.

 

4.4 Vesting. A Participant’s Supplemental Pension Benefit shall be vested and
nonforfeitable to the same extent (and in the same percentage) as the
Participant’s accrued benefit under the Pension Plan.

ARTICLE V

COMMENCEMENT AND FORM OF BENEFITS

 

5.1 Pre-2009 Benefit Commencement Date and Payment Form. Notwithstanding any
election made under Section 3.3, if a Participant begins to receive pension
benefits, or a Surviving Spouse begins to receive preretirement survivor
benefits, under the Pension Plan prior to January 1, 2009, the Benefit
Commencement Date of the Participant’s Supplemental Pension Benefit or the
Surviving Spouse’s Supplemental Death Benefit hereunder shall be the date on
which the Participant or Surviving Spouse begins to receive pension or
preretirement survivor benefits under the Pension Plan, and the form of payment
of the Participant’s Supplemental Pension Benefit or the Surviving Spouse’s
Supplemental Death Benefit hereunder shall be the same form of payment as the
Participant’s or Surviving Spouse’s pension or preretirement survivor benefits
under the Pension Plan.

 

5.2 Post-2008 Benefit Commencement Date and Payment Form.

 

  (a) If a Participant does not begin to receive pension benefits under the
Pension Plan before January 1, 2009, the Participant’s Supplemental Pension
Benefit shall be paid or begin to be paid in accordance with the Participant’s
payment elections under Section 3.3 hereof. If such Participant fails to make a
timely election under Section 3.3, the Participant’s Benefit Commencement Date
shall be the later of the date on which the Participant (i) attains Earliest
Retirement Age, or (ii) has a Separation from Service, and payment of his
Supplemental Pension Benefit shall be in the form of a Single Life Annuity.

 

  (b) If a Surviving Spouse does not begin to receive preretirement survivor
benefits under the Pension Plan before January 1, 2009, the Benefit Commencement
Date of the Surviving Spouse’s Supplemental Death Benefit shall be the later of
the date (i) on which the Participant attains Earliest Retirement Age (or would
have attained Earliest Retirement Age assuming that the Participant terminated
employment on the date of his death and survived until such age), or (ii) of the
Participant’s death.

 

  (c) A Benefit hereunder shall be paid or begin to be paid on a Participant’s
or Surviving Spouse’s Benefit Commencement Date or as soon as practicable
thereafter, but not later than the later of (i) December 31 of the calendar year
in which the Benefit Commencement Date occurs, or (ii) the 15th day of the third
calendar month following the Benefit Commencement Date.

 

6



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

5.3 Mandatory Cashouts. Notwithstanding Sections 5.2, and 5.5 hereof and
effective January 1, 2009, if the Actuarially Equivalent lump sum value of (a) a
Participant’s Supplemental Pension Benefit as of the date of the Participant’s
Separation from Service or Disability, or (b) a Surviving Spouse’s Supplemental
Death Benefit as of the date of the Participant’s death, does not exceed the
applicable dollar amount under Section 402(g)(1)(B) of the Code, the
Participant’s Supplemental Pension Benefit or Surviving Spouse’s Supplemental
Death Benefit may, in the sole discretion of the Committee, be paid in a single
lump sum cash payment as soon as practicable after the date of the Participant’s
Separation from Service or Disability, but not later than the later of (i) the
15th day of the third calendar month following the date of the Participant’s
Separation from Service or Disability, as applicable, or (ii) December 31 of the
calendar year in which the Separation from Service or Disability, as applicable,
occurs.

 

5.4 Mandatory Delay in Benefit Payments for Specified Employees. Notwithstanding
Sections 5.1 through 5.3 hereof, to the extent required by Section 409A of the
Code with respect to “specified employees” on a Separation from Service, the
Committee shall delay payment of the Supplemental Pension Benefit of a
Participant until the earlier of (a) the date that is six months after the date
of any termination of employment or other event that constitutes the
Participant’s Separation from Service, or (b) the date of the Participant’s
death. The aggregate amount of payment(s) otherwise payable during the delay
period (plus interest thereon at the short-term Applicable Federal Rate,
provided that such interest does not cause the Plan to violate Section 409A of
the Code) shall be payable to the Participant as soon as practicable after the
expiration of the delay period. For purposes of this Section 5.4, all
Participants in the Plan shall be deemed to be “specified employees” under
Section 409A of the Code.

 

5.5 Payment on Disability. Notwithstanding Section 5.2 hereof, in the event of a
Participant’s Disability, payment of the Participant’s Supplemental Pension
Benefit will commence as soon as practicable but not later than 90 days
following the date the Participant is determined to be Disabled.

 

5.6 Discretionary Delay in Benefit Payments. Notwithstanding Sections 5.1
through 5.5 hereof, the Committee may delay payment of a Benefit by reason of
any event(s) or condition(s) permitted under Section 409A of the Code, including
without limitation, to the extent permissible, delays relating to (a)
nondeductible Compensation payments under Section 162(m) of the Code; (b)
violations of loan agreements; and (c) violations of federal securities law or
other applicable law.

 

5.7 Payment by Employer. The Supplemental Pension Benefit payable hereunder to,
or on behalf of, a Participant shall be paid by the Employer who last employed
the Participant.

 

7



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

ARTICLE VI

ADMINISTRATION

 

6.1 Administration. The Committee shall be charged with the administration of
this Supplemental Pension Plan. The members of the Committee shall be selected
by the Company. The Committee shall have all such powers as may be necessary to
discharge its duties relative to the administration of this Supplemental Pension
Plan, including by way of illustration and not limitation, discretionary
authority to interpret and construe this Supplemental Pension Plan, to decide
any dispute arising hereunder, to determine the right of any Employee with
respect to participation herein, to determine the right of any Participant with
respect to benefits payable hereunder and to adopt, alter and repeal such
administrative rules, regulations and practices governing the operation of this
Supplemental Pension Plan as it, in its sole discretion, may from time to time
deem advisable. No member of the Committee shall be liable to any person for any
action taken or omitted in connection with the interpretation and administration
of this Supplemental Pension Plan unless attributable to willful misconduct or
lack of good faith. The Committee shall be entitled to rely conclusively upon
all tables, valuations, certificates, opinions and reports furnished by any
actuary, accountant, controller, counsel or other person employed or engaged by
the Committee or the Company with respect to this Supplemental Pension Plan. A
Committee member shall not participate in any action or determination relating
solely to his own Benefit hereunder. Except as provided in Sections 6.2 and 6.3
hereof, decisions of the Committee made in good faith shall be final, conclusive
and binding upon all parties.

 

6.2 Denial of Claim for Benefits.

 

  (a) Claims for Benefits under the Plan shall be filed with the Committee. If
any Participant or other payee (a “Claimant”) claims to be entitled to a Benefit
hereunder and the Committee determines that such claim should be denied in whole
or in part, the Committee shall notify such Claimant of its decision in writing
(which may be provided electronically). Such notification will be written in a
manner calculated to be understood by the Claimant and will contain (i) specific
reasons for the denial, (ii) specific reference to pertinent Plan provisions,
(iii) a description of any additional material or information necessary for the
Claimant to perfect such claim and an explanation of why such material or
information is necessary, and (iv) a description of the Plan’s review procedures
and the time limits applicable to such procedures, including a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA following
the rendering of an adverse decision on review.

 

  (b)

Notification of the denied claim will be given within a reasonable period of
time, but not later than 90 days after the claim is received by the Committee,
unless the Committee determines that special circumstances require an extension
of time for processing the claim. If the Committee determines that such an
extension of time is required, written notice of the extension shall be provided
to the Claimant prior to the end of the initial 90-day period. The extension
notice shall indicate the special circumstances requiring the extension of time
and the date by which the Committee expects to render its decision. In no event
shall the extension exceed an additional 90

 

8



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

  days from the end of the initial 90-day period. Any electronic notification
provided by the Committee under this Article VI shall comply with the standards
imposed by 29 C.F.R. 2520.104b-1(c)(1)(i)-(iv).

 

6.3 Review Procedures.

 

  (a) Within 60 days after the date on which a Claimant receives a written
notice of a denied claim, the Claimant may file a written request with the
Committee for a review of the denied claim. If the Claimant requests a review of
the denied claim, the Claimant shall be entitled to submit to the Committee
written comments, documents, records and other information relating to the claim
for Benefits and to receive, upon request and free of charge, reasonable access
to, and copies of, all documents, records and other information relevant to the
Claimant’s claim for Benefits. The Committee shall perform its review taking
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim without regard to whether such information
was submitted or considered in the initial Benefit determination. The Committee
will notify the Claimant of its decision in writing (which may be provided
electronically). If the claim is denied, the notification will be written in a
manner calculated to be understood by the Claimant and will contain (i) the
specific reasons for the denial, (ii) references to pertinent provisions of the
Plan, (iii) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the Claimant’s claim for Benefits, and (iv) a
statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA.

 

  (b) The review provided for by (a) above will be made within a reasonable
period of time, but not later than 60 days after the Committee receives the
request for review, unless the Committee determines that special circumstances
require an extension of time for processing the claim. If the Committee
determines that an extension of time is required, written notice of the
extension shall be furnished to the Claimant prior to the end of the initial
60-day period. The extension notice shall indicate the special circumstances
requiring the extension of time and the date by which the Committee expects to
render its decision. In no event shall the extension exceed an additional 60
days from the end of the initial 60-day period. If the extension of time is
needed due to the Claimant’s failure to submit information necessary to make a
decision, the period during which the Committee must make a decision shall be
tolled from the date the extension notice is sent to the Claimant until the date
the Claimant responds to the request for additional information.

ARTICLE VII

AMENDMENT AND TERMINATION

 

7.1

Amendment and Termination of the Plan. The Company may amend or terminate this
Supplemental Pension Plan at any time, if, in the Company’s sole judgment, such
amendment or termination is necessary or desirable. Any such amendment or
termination

 

9



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

  shall be made in writing by the Board of Directors of the Company or its
designee, if applicable, and shall be effective as of the date specified in such
document. No amendment or termination of this Supplemental Pension Plan shall
directly or indirectly reduce the Benefit of any Participant or Beneficiary as
of the effective date of such amendment or termination (assuming, in the case of
a Participant, that the Participant is vested in his Benefit and has a
Separation from Service as of such effective date and survives until his elected
Benefit Commencement Date) without the written consent of the Participant or
Beneficiary.

 

7.2 Payment of Benefits upon Termination of Plan. In the event of the
termination of the Plan, the Company (or any transferee, purchaser or successor
entity) may elect to accelerate the time and form of payment of Benefits
hereunder by reason of any event(s) or condition(s) permitted under Section 409A
of the Code, including, without limitation, a termination in connection with a
“change of control” within the meaning of Section 409A of the Code.

ARTICLE VIII

MISCELLANEOUS

 

8.1 No Effect on Employment Rights. Nothing contained herein will confer upon
any Participant the right to be retained in the service of an Employer nor limit
the right of an Employer to discharge or otherwise deal with Participants
without regard to the existence of this Supplemental Pension Plan.

 

8.2 Plan Unfunded. Notwithstanding any provision herein to the contrary, the
benefits offered hereunder shall constitute nothing more than unfunded,
unsecured promises by each Employer to pay the benefits determined hereunder
that such Employer is obligated to pay under Section 5.6 hereof. No provision
shall at any time be made with respect to segregating any assets of any Employer
for payment of any Benefits hereunder. No Participant, Beneficiary or any other
person shall have any interest in any particular assets of the Employers by
reason of the right to receive a Benefit hereunder, and any such Participant,
Beneficiary or other person shall have only the rights of a general unsecured
creditor of the Employer by whom the Participant was last employed with respect
to any rights under this Supplemental Pension Plan. Nothing contained in this
Supplemental Pension Plan shall constitute a guaranty by the Employers or any
other entity or person that the assets of any Employer will be sufficient to pay
any benefits hereunder. All expenses and fees incurred in the administration of
this Supplemental Pension Plan shall be paid by the Employers.

 

8.3 Binding on Employers, Employees and Their Successors. This Supplemental
Pension Plan shall be binding upon and inure to the benefit of the Employers,
their successors and assigns and each Participant and his heirs, executors,
administrators and legal representatives.

 

8.4

Spendthrift Provisions. No benefit payable under this Supplemental Pension Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge prior to actual receipt thereof by the
payee; and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge prior to such receipt

 

10



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

  shall be void; and the Employers shall not be liable in any manner for or
subject to the debts, contracts, liabilities, torts or engagements of any person
entitled to any benefit under this Supplemental Pension Plan.

 

8.5 Disclosure. Each Participant shall receive a copy of this Supplemental
Pension Plan, and the Committee will make available for inspection by any
Participant a copy of any rules and regulations used by the Committee in
administering this Supplemental Pension Plan.

 

8.6 State Law. This Supplemental Pension Plan is established under and will be
construed according to the laws of the State of New York to the extent that such
laws are not preempted by the Employee Retirement Income Security Act of 1974,
as amended, and regulations promulgated thereunder.

 

8.7 Incapacity of Recipient. In the event a Participant or Beneficiary is
declared incompetent and a guardian, conservator or other person legally charged
with the care of his person or of his estate is appointed, any benefits under
this Supplemental Pension Plan to which such Participant or Beneficiary is
entitled shall be paid to such guardian, conservator or other person legally
charged with the care of his person or his estate. Except as provided herein,
when the Committee, in its sole discretion, determines that a Participant or
Beneficiary is unable to manage his financial affairs, the Committee may direct
the Employer responsible for payment to make distributions to any person for the
benefit of such Participant or Beneficiary.

 

8.8 Unclaimed Benefit. Each Participant shall keep the Committee informed of his
current address. The Committee shall not be obligated to search for the
whereabouts of any person. If the location of a Participant is not made known to
the Committee within three years after the date on which any payment of the
Participant’s benefit hereunder may be made, payment may be made as though the
Participant had died at the end of the three-year period. If, within one
additional year after such three-year period has elapsed, or, within three years
after the actual death of a Participant, whichever occurs first, the Committee
is unable to locate any Beneficiary of the Participant, the Participant and his
Beneficiary shall forfeit all rights to any Supplemental Pension Benefits.

 

8.9

Elections, Applications, Notices. Every direction, revocation or notice
authorized or required hereunder shall be deemed delivered to: the Employers or
the Committee as the case may be: (a) on the date it is sent via electronic
transmission to the Secretary of the Committee (with a copy to the Company’s
General Counsel), provided that receipt of the electronic transmission is
acknowledged by personal action of the Secretary of the Committee or the
Company’s General Counsel within three business days, (b) on the date it is
personally delivered to the Secretary of the Committee (with a copy to the
Company’s General Counsel) at the Company’s executive offices at Buffalo, New
York or (c) three business days after it is sent by registered or certified
mail, postage prepaid, addressed to the Secretary of the Committee (with a copy
to the Company’s General Counsel) at the offices indicated above; and shall be
deemed delivered to a Participant or Beneficiary: (a) on the date it is sent via
electronic transmission to the Participant or Beneficiary, provided that receipt
of the electronic transmission is acknowledged by personal action of the
Participant or Beneficiary within three business days, (b) on the date it is
personally delivered to the Participant or Beneficiary, or (c) three business
days

 

11



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

  after it is sent by registered or certified mail, postage prepaid, addressed
to the Participant or Beneficiary at the last address shown for him on the
records of the Employers. Any notice required hereunder may be waived by the
person entitled thereto. Notwithstanding the foregoing, any notice required by
Section 6.2 or 6.3 hereof that is sent via electronic transmission shall be
subject to the electronic transmission requirements of Section 6.2 or 6.3
hereof.

 

8.10 Severability. In the event any provision of this Supplemental Pension Plan
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of this Supplemental Pension Plan.
This Supplemental Pension Plan shall be construed and administered as if such
illegal or invalid provision had never been contained herein.

 

8.11 Headings. The headings of Sections of this Supplemental Pension Plan are
for convenience of reference only and shall have no substantive effect on the
provisions of this Supplemental Pension Plan.

 

8.12 Compliance with Section 409A of the Code. The Plan is intended to comply
with the requirements of Section 409A of the Code, and the Committee shall
administer and interpret the Plan in accordance with such requirements. However,
the Employers shall not be liable to any Participant or Beneficiary with respect
to any benefit related adverse tax consequences arising under Section 409A or
other provision of the Code. If any provision of the Plan conflicts with the
requirements of Section 409A of the Code, the requirements of Section 409A of
the Code shall supersede any such Plan provision.

 

    M&T BANK CORPORATION Date: December 22nd, 2008     By:  

/s/ Ann Marie Odrobina

 

12



--------------------------------------------------------------------------------

AMENDMENT NO. 1

TO THE

M&T BANK CORPORATION

SUPPLEMENTAL PENSION PLAN

(Restated Effective as of January 1, 2005)

Manufacturers and Traders Trust Company (“Company”) hereby adopts this Amendment
No. 1 to the M&T Bank Corporation Supplemental Pension Plan (Restated Effective
as of January 1, 2005) (“SPP”).

WITNESSETH

WHEREAS, under Section 7.1, the Company may amend the SPP; and

WHEREAS, the Company wishes to amend the SPP to allow participants to change
their election of the form of distribution of their SPP benefit.

NOW, THEREFORE, the SPP is amended as follows, effective for election changes
made after the date this Amendment is signed.

FIRST AND ONLY CHANGE

A new Section 3.3(f) is added to read as follows:

 

  “(f) Notwithstanding subsection (e), a Participant who elected to have his
Supplemental Pension Benefit paid as a lump sum may change that election to have
his Benefit paid as any form of Annuity available under subsection (d), subject
to the following:

 

  (i) The election change must be made at least one year before the lump sum is
scheduled to be paid.

 

  (ii) The election change is void and does not take effect if the Participant
has a Separation from Service within one year after the election change is made.

 

  (iii) Annuity payments will begin five years after the lump sum was scheduled
to be paid.

 

  (iv) Election changes may be revoked, and the lump sum election reinstated, at
any time within one year after the election change is made. After that one year
period has elapsed, the lump sum election cannot be reinstated and the Annuity
election becomes irrevocable (subject to the ability to elect a different
Actuarially Equivalent annuity under subsection (e)).”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Manufacturers and Traders Trust Company has caused this
Amendment No. 1 to be executed by its duly authorized officer.

 

MANUFACTURERS AND TRADERS TRUST COMPANY By:  

/s/ Ann Marie Odrobina

  Ann Marie Odrobina,   Group Vice President Date:   April 19, 2016